Exhibit 10.5

 

NITROMED, INC.

 

Agreement

 

THIS AGREEMENT by and between NitroMed, Inc., a Delaware corporation (the
“Company”), and                              (the “Employee”) is made as of the
date set forth below (the “Effective Date”).

 

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Employee
remaining in its employ, the Company agrees that the Employee shall receive the
severance benefits set forth in this Agreement in the event the Employee’s
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control (as defined in Section 1.1).

 


1.               KEY DEFINITIONS.


 

As used herein, the following terms shall have the following respective
meanings:

 


1.1                                 “CHANGE IN CONTROL” MEANS AN EVENT OR
OCCURRENCE SET FORTH IN ANY ONE OR MORE OF SUBSECTIONS (A) THROUGH (D) BELOW
(INCLUDING AN EVENT OR OCCURRENCE THAT CONSTITUTES A CHANGE IN CONTROL UNDER ONE
OF SUCH SUBSECTIONS BUT IS SPECIFICALLY EXEMPTED FROM ANOTHER SUCH SUBSECTION):


 

(A)                                  THE ACQUISITION BY AN INDIVIDUAL, ENTITY OR
GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF
BENEFICIAL OWNERSHIP OF ANY CAPITAL STOCK OF THE COMPANY IF, AFTER SUCH
ACQUISITION, SUCH PERSON BENEFICIALLY OWNS (WITHIN THE MEANING OF RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT) 50% OR MORE OF EITHER (X) THE
THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY
COMMON STOCK”) OR (Y) THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING
SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
FOR PURPOSES OF THIS SUBSECTION (A), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE IN CONTROL: (I) ANY ACQUISITION DIRECTLY FROM THE COMPANY
(EXCLUDING AN ACQUISITION PURSUANT TO THE EXERCISE, CONVERSION OR EXCHANGE OF
ANY SECURITY EXERCISABLE FOR, CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK
OR VOTING SECURITIES OF THE COMPANY, UNLESS THE PERSON EXERCISING, CONVERTING OR
EXCHANGING SUCH SECURITY ACQUIRED SUCH SECURITY DIRECTLY FROM THE COMPANY OR AN
UNDERWRITER OR AGENT OF THE COMPANY), (II) ANY ACQUISITION BY THE COMPANY, (III)

 

--------------------------------------------------------------------------------


 

ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY THE COMPANY, OR
(IV) ANY ACQUISITION BY ANY CORPORATION PURSUANT TO A TRANSACTION WHICH COMPLIES
WITH CLAUSES (I) AND (II) OF SUBSECTION (C) OF THIS SECTION 1.1; OR

 

(B)                                 SUCH TIME AS THE CONTINUING DIRECTORS (AS
DEFINED BELOW) DO NOT CONSTITUTE A MAJORITY OF THE BOARD (OR, IF APPLICABLE, THE
BOARD OF DIRECTORS OF A SUCCESSOR CORPORATION TO THE COMPANY), WHERE THE TERM
“CONTINUING DIRECTOR” MEANS AT ANY DATE A MEMBER OF THE  BOARD (I) WHO WAS A
MEMBER OF THE BOARD ON THE DATE OF THE EXECUTION OF THIS AGREEMENT OR (II) WHO
WAS NOMINATED OR ELECTED SUBSEQUENT TO SUCH DATE BY AT LEAST A MAJORITY OF THE
DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR
ELECTION OR WHOSE ELECTION TO THE BOARD WAS RECOMMENDED OR ENDORSED BY AT LEAST
A MAJORITY OF THE DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH
NOMINATION OR ELECTION; PROVIDED, HOWEVER, THAT THERE SHALL BE EXCLUDED FROM
THIS CLAUSE (II) ANY INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURRED AS A
RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION
OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS, BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR

 

(C)                                  THE CONSUMMATION OF A MERGER,
CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR STATUTORY SHARE EXCHANGE
INVOLVING THE COMPANY OR A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY IN ONE OR A SERIES OF TRANSACTIONS (A “BUSINESS
COMBINATION”), UNLESS, IMMEDIATELY FOLLOWING SUCH BUSINESS COMBINATION, EACH OF
THE FOLLOWING TWO CONDITIONS IS SATISFIED: (I) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING
COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR
TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
50% OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER
OF THE THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, RESPECTIVELY, OF THE RESULTING OR ACQUIRING CORPORATION IN SUCH
BUSINESS COMBINATION (WHICH SHALL INCLUDE, WITHOUT LIMITATION, A CORPORATION
WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) (SUCH
RESULTING OR ACQUIRING CORPORATION IS REFERRED TO HEREIN AS THE “ACQUIRING
CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION, OF THE OUTSTANDING COMPANY
COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, RESPECTIVELY; AND
(II) NO PERSON (EXCLUDING ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
MAINTAINED OR SPONSORED BY THE COMPANY OR BY THE ACQUIRING CORPORATION)
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE THEN OUTSTANDING
SHARES OF COMMON STOCK OF THE ACQUIRING CORPORATION, OR OF THE COMBINED VOTING
POWER OF THE THEN-OUTSTANDING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP
EXISTED PRIOR TO THE BUSINESS COMBINATION); OR

 

(D)                                 APPROVAL BY THE STOCKHOLDERS OF THE COMPANY
OF A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


1.2                                 “CHANGE IN CONTROL DATE” MEANS THE FIRST
DATE DURING THE TERM (AS DEFINED IN SECTION 2) ON WHICH A CHANGE IN CONTROL
OCCURS. ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF (A) A
CHANGE IN CONTROL OCCURS, (B) THE EMPLOYEE’S EMPLOYMENT WITH THE

 

2

--------------------------------------------------------------------------------


 


COMPANY IS TERMINATED PRIOR TO THE DATE ON WHICH THE CHANGE IN CONTROL OCCURS,
AND (C) IT IS REASONABLY DEMONSTRATED BY THE EMPLOYEE THAT SUCH TERMINATION OF
EMPLOYMENT (I) WAS AT THE REQUEST OF A THIRD PARTY WHO HAS TAKEN STEPS
REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL OR (II) OTHERWISE AROSE IN
CONNECTION WITH OR IN ANTICIPATION OF A CHANGE IN CONTROL, THEN FOR ALL PURPOSES
OF THIS AGREEMENT THE “CHANGE IN CONTROL DATE” SHALL MEAN THE DATE IMMEDIATELY
PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


 


1.3                                 “CAUSE” MEANS:


 

(A)                                  THE EMPLOYEE’S CONTINUED FAILURE TO
SUBSTANTIALLY PERFORM HIS REASONABLE ASSIGNED DUTIES (OTHER THAN ANY SUCH
FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY
FAILURE AFTER THE EMPLOYEE GIVES WRITTEN NOTICE OF TERMINATION FOR GOOD REASON),
WHICH FAILURE IS NOT CURED WITHIN 30 DAYS AFTER A WRITTEN DEMAND FOR SUBSTANTIAL
PERFORMANCE IS RECEIVED BY THE EMPLOYEE FROM THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE CHIEF EXECUTIVE
OFFICER BELIEVES THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED THE EMPLOYEE’S
DUTIES; OR

 

(B)                                 THE EMPLOYEE’S WILLFUL ENGAGEMENT IN ILLEGAL
CONDUCT OR GROSS MISCONDUCT WHICH IS MATERIALLY INJURIOUS TO THE COMPANY.

 


1.4                                 “GOOD REASON” MEANS THE OCCURRENCE, WITHOUT
THE EMPLOYEE’S WRITTEN CONSENT, OF ANY OF THE EVENTS OR CIRCUMSTANCES SET FORTH
IN CLAUSES (A) THROUGH (F) BELOW. NOTWITHSTANDING THE OCCURRENCE OF ANY SUCH
EVENT OR CIRCUMSTANCE, SUCH OCCURRENCE SHALL NOT BE DEEMED TO CONSTITUTE GOOD
REASON IF, PRIOR TO THE DATE OF TERMINATION SPECIFIED IN THE NOTICE OF
TERMINATION (EACH AS DEFINED IN SECTION 3.2(A)) GIVEN BY THE EMPLOYEE IN RESPECT
THEREOF, SUCH EVENT OR CIRCUMSTANCE HAS BEEN FULLY CORRECTED AND THE EMPLOYEE
HAS BEEN REASONABLY COMPENSATED FOR ANY LOSSES OR DAMAGES RESULTING THEREFROM
(PROVIDED THAT SUCH RIGHT OF CORRECTION BY THE COMPANY SHALL ONLY APPLY TO THE
FIRST NOTICE OF TERMINATION FOR GOOD REASON GIVEN BY THE EMPLOYEE).


 

(A)                                  THE ASSIGNMENT TO THE EMPLOYEE OF DUTIES
WHICH RESULT IN A MATERIAL DIMINUTION OF THE EMPLOYEE’S POSITION (INCLUDING
STATUS, OFFICES, TITLES AND REPORTING REQUIREMENTS), AUTHORITY OR
RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO THE EARLIEST TO OCCUR OF (I) THE
CHANGE IN CONTROL DATE, (II) THE DATE OF THE EXECUTION BY THE COMPANY OF THE
INITIAL WRITTEN AGREEMENT OR INSTRUMENT PROVIDING FOR THE CHANGE IN CONTROL OR
(III) THE DATE OF THE ADOPTION BY THE BOARD OF DIRECTORS OF A RESOLUTION
PROVIDING FOR THE CHANGE IN CONTROL (WITH THE EARLIEST TO OCCUR OF SUCH DATES
REFERRED TO HEREIN AS THE “MEASUREMENT DATE”);

 

(B)                                 A MATERIAL REDUCTION IN THE EMPLOYEE’S
ANNUAL BASE SALARY AS IN EFFECT ON THE MEASUREMENT DATE OR AS THE SAME WAS OR
MAY BE INCREASED THEREAFTER FROM TIME TO TIME;

 

(C)                                  THE FAILURE BY THE COMPANY TO (I) CONTINUE
IN EFFECT ANY MATERIAL COMPENSATION OR BENEFIT PLAN OR PROGRAM (INCLUDING
WITHOUT LIMITATION ANY LIFE INSURANCE, MEDICAL, HEALTH AND ACCIDENT OR
DISABILITY PLAN AND ANY VACATION OR AUTOMOBILE PROGRAM OR POLICY) (A “BENEFIT
PLAN”) IN WHICH THE EMPLOYEE PARTICIPATES OR WHICH IS APPLICABLE TO THE EMPLOYEE
IMMEDIATELY PRIOR TO THE MEASUREMENT DATE, UNLESS AN EQUITABLE ARRANGEMENT

 

3

--------------------------------------------------------------------------------


 

(EMBODIED IN AN ONGOING SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN MADE WITH
RESPECT TO SUCH PLAN OR PROGRAM OR (II) CONTINUE THE EMPLOYEE’S PARTICIPATION
THEREIN (OR IN SUCH SUBSTITUTE OR ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY
LESS FAVORABLE, BOTH IN TERMS OF THE AMOUNT OF BENEFITS PROVIDED AND THE LEVEL
OF THE EMPLOYEE’S PARTICIPATION RELATIVE TO OTHER PARTICIPANTS, THAN THE BASIS
EXISTING IMMEDIATELY PRIOR TO THE MEASUREMENT DATE;

 

(D)                                 A CHANGE BY THE COMPANY IN THE LOCATION AT
WHICH THE EMPLOYEE PERFORMS HIS PRINCIPAL DUTIES FOR THE COMPANY TO A NEW
LOCATION THAT IS MORE THAN 50 MILES FROM THE LOCATION AT WHICH THE EMPLOYEE
PERFORMED HIS PRINCIPAL DUTIES FOR THE COMPANY IMMEDIATELY PRIOR TO THE
MEASUREMENT DATE; OR A REQUIREMENT BY THE COMPANY THAT THE EMPLOYEE TRAVEL ON
COMPANY BUSINESS TO A SUBSTANTIALLY GREATER EXTENT THAN REQUIRED IMMEDIATELY
PRIOR TO THE MEASUREMENT DATE;

 

(E)                                  THE FAILURE OF THE COMPANY TO OBTAIN THE
AGREEMENT FROM ANY SUCCESSOR TO THE COMPANY TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT, AS REQUIRED BY SECTION 5.1; OR

 

(F)                                    ANY MATERIAL BREACH BY THE COMPANY OF
THIS AGREEMENT WITH THE EMPLOYEE.

 

The Employee’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.

 


1.5                                 “DISABILITY” MEANS THE EMPLOYEE’S ABSENCE
FROM THE FULL-TIME PERFORMANCE OF THE EMPLOYEE’S DUTIES WITH THE COMPANY FOR 180
CONSECUTIVE CALENDAR DAYS AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL
ILLNESS WHICH IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY
THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EMPLOYEE OR THE EMPLOYEE’S
LEGAL REPRESENTATIVE.


 


1.6                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


2.               TERM OF AGREEMENT. THIS AGREEMENT, AND ALL RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL TAKE EFFECT UPON THE EFFECTIVE DATE
AND SHALL EXPIRE UPON THE FIRST TO OCCUR OF (A) THE EXPIRATION OF THE TERM (AS
DEFINED BELOW) IF A CHANGE IN CONTROL HAS NOT OCCURRED DURING THE TERM, (B) THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY PRIOR TO THE CHANGE IN
CONTROL DATE, (C) THE DATE 12 MONTHS AFTER THE CHANGE IN CONTROL DATE, IF THE
EMPLOYEE IS STILL EMPLOYED BY THE COMPANY AS OF SUCH LATER DATE, OR (D) THE
FULFILLMENT BY THE COMPANY OF ALL OF ITS OBLIGATIONS UNDER SECTIONS 4 AND 5.2 IF
THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES WITHIN 12 MONTHS FOLLOWING
THE CHANGE IN CONTROL DATE. “TERM” SHALL MEAN THE PERIOD COMMENCING AS OF THE
EFFECTIVE DATE AND CONTINUING IN EFFECT THROUGH DECEMBER 31, 2008; PROVIDED,
HOWEVER, THAT COMMENCING ON JANUARY 1, 2009 AND EACH JANUARY 1 THEREAFTER, THE
TERM SHALL BE AUTOMATICALLY EXTENDED FOR ONE ADDITIONAL YEAR UNLESS, NOT LATER
THAN 90 DAYS PRIOR TO THE SCHEDULED EXPIRATION OF THE TERM (OR ANY EXTENSION
THEREOF), THE COMPANY SHALL HAVE GIVEN THE EMPLOYEE WRITTEN NOTICE THAT THE TERM
WILL NOT BE EXTENDED.

 

4

--------------------------------------------------------------------------------


 


3.               EMPLOYMENT STATUS; TERMINATION FOLLOWING CHANGE IN CONTROL.


 


3.1                                 NOT AN EMPLOYMENT CONTRACT. THE EMPLOYEE
ACKNOWLEDGES THAT THIS AGREEMENT DOES NOT CONSTITUTE A CONTRACT OF EMPLOYMENT OR
IMPOSE ON THE COMPANY ANY OBLIGATION TO RETAIN THE EMPLOYEE AS AN EMPLOYEE AND
THAT THIS AGREEMENT DOES NOT PREVENT THE EMPLOYEE FROM TERMINATING EMPLOYMENT AT
ANY TIME. IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY
REASON AND SUBSEQUENTLY A CHANGE IN CONTROL SHALL OCCUR, THE EMPLOYEE SHALL NOT
BE ENTITLED TO ANY BENEFITS HEREUNDER EXCEPT AS OTHERWISE PROVIDED PURSUANT TO
SECTION 1.2.


 


3.2                                 TERMINATION OF EMPLOYMENT.


 

(A)                                  IF THE CHANGE IN CONTROL DATE OCCURS DURING
THE TERM, ANY TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR BY THE
EMPLOYEE WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE (OTHER THAN DUE
TO THE DEATH OF THE EMPLOYEE) SHALL BE COMMUNICATED BY A WRITTEN NOTICE TO THE
OTHER PARTY HERETO (THE “NOTICE OF TERMINATION”), GIVEN IN ACCORDANCE WITH
SECTION 6. ANY NOTICE OF TERMINATION SHALL: (I) INDICATE THE SPECIFIC
TERMINATION PROVISION (IF ANY) OF THIS AGREEMENT RELIED UPON BY THE PARTY GIVING
SUCH NOTICE, (II) TO THE EXTENT APPLICABLE, SET FORTH IN REASONABLE DETAIL THE
FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) SPECIFY THE
DATE OF TERMINATION (AS DEFINED BELOW). THE EFFECTIVE DATE OF AN EMPLOYMENT
TERMINATION (THE “DATE OF TERMINATION”) SHALL BE THE CLOSE OF BUSINESS ON THE
DATE SPECIFIED IN THE NOTICE OF TERMINATION (WHICH DATE MAY NOT BE LESS THAN 15
DAYS OR MORE THAN 120 DAYS AFTER THE DATE OF DELIVERY OF SUCH NOTICE OF
TERMINATION), IN THE CASE OF A TERMINATION OTHER THAN ONE DUE TO THE EMPLOYEE’S
DEATH, OR THE DATE OF THE EMPLOYEE’S DEATH, AS THE CASE MAY BE.

 

(B)                                 THE FAILURE BY THE EMPLOYEE OR THE COMPANY
TO SET FORTH IN THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE WHICH
CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF
THE EMPLOYEE OR THE COMPANY, RESPECTIVELY, HEREUNDER OR PRECLUDE THE EMPLOYEE OR
THE COMPANY, RESPECTIVELY, FROM ASSERTING ANY SUCH FACT OR CIRCUMSTANCE IN
ENFORCING THE EMPLOYEE’S OR THE COMPANY’S RIGHTS HEREUNDER.

 

(C)                                  ANY NOTICE OF TERMINATION FOR CAUSE GIVEN
BY THE COMPANY MUST BE GIVEN WITHIN 90 DAYS OF THE OCCURRENCE OF THE EVENT(S) OR
CIRCUMSTANCE(S) WHICH CONSTITUTE(S) CAUSE.

 

(D)                                 ANY NOTICE OF TERMINATION FOR GOOD REASON
GIVEN BY THE EMPLOYEE MUST BE GIVEN WITHIN 90 DAYS OF THE OCCURRENCE OF THE
EVENT(S) OR CIRCUMSTANCE(S) WHICH CONSTITUTE(S) GOOD REASON.

 


4.               BENEFITS TO EMPLOYEE.


 


4.1                                 STOCK ACCELERATION. IF THE CHANGE IN CONTROL
DATE OCCURS DURING THE TERM AND THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED BY THE COMPANY (OTHER THAN FOR CAUSE, DISABILITY OR DEATH) OR BY THE
EMPLOYEE FOR GOOD REASON WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE,
          % OF THE THEN OUTSTANDING AND UNEXERCISABLE OPTIONS TO

 

5

--------------------------------------------------------------------------------


 


PURCHASE SHARES OF COMMON STOCK OF THE COMPANY HELD BY THE EMPLOYEE SHALL BECOME
IMMEDIATELY EXERCISABLE IN FULL.


 


4.2                                 COMPENSATION. IF THE CHANGE IN CONTROL DATE
OCCURS DURING THE TERM AND THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES
WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, THE EMPLOYEE SHALL BE
ENTITLED TO THE FOLLOWING BENEFITS:


 

(A)                                  TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON. IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE
COMPANY (OTHER THAN FOR CAUSE, DISABILITY OR DEATH) OR BY THE EMPLOYEE FOR GOOD
REASON WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, THEN, SUBJECT TO
SECTION 4.4 BELOW, THE EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING BENEFITS:

 

(I)                                     THE COMPANY SHALL PAY TO THE EMPLOYEE IN
A LUMP SUM IN CASH WITHIN 30 DAYS AFTER THE DATE OF TERMINATION THE AGGREGATE OF
THE FOLLOWING AMOUNTS:

 

(1)                                  THE SUM OF (A) THE EMPLOYEE’S BASE SALARY
THROUGH THE DATE OF TERMINATION AND (B)  THE AMOUNT OF ANY COMPENSATION
PREVIOUSLY DEFERRED BY THE EMPLOYEE (TOGETHER WITH ANY ACCRUED INTEREST OR
EARNINGS THEREON) AND ANY ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT NOT
PREVIOUSLY PAID (THE SUM OF THE AMOUNTS DESCRIBED IN CLAUSES (A) AND (B) SHALL
BE HEREINAFTER REFERRED TO AS THE “ACCRUED OBLIGATIONS”); AND

 

(2)                                  THE AMOUNT EQUAL TO (A)          MULTIPLIED
BY (B) THE EMPLOYEE’S HIGHEST ANNUAL BASE SALARY DURING THE TWO-YEAR PERIOD
PRIOR TO THE CHANGE IN CONTROL DATE.

 

(II)                                  FOR          MONTHS AFTER THE DATE OF
TERMINATION, OR SUCH LONGER PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE
APPROPRIATE PLAN, PROGRAM, PRACTICE OR POLICY, THE COMPANY SHALL CONTINUE TO
PROVIDE BENEFITS TO THE EMPLOYEE AND THE EMPLOYEE’S FAMILY AT LEAST EQUAL TO
THOSE WHICH WOULD HAVE BEEN PROVIDED TO THEM IF THE EMPLOYEE’S EMPLOYMENT HAD
NOT BEEN TERMINATED, IN ACCORDANCE WITH THE APPLICABLE BENEFIT PLANS IN EFFECT
ON THE MEASUREMENT DATE OR, IF MORE FAVORABLE TO THE EMPLOYEE AND HIS FAMILY, IN
EFFECT GENERALLY AT ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF
THE COMPANY; PROVIDED, HOWEVER, THAT IF THE EMPLOYEE BECOMES REEMPLOYED WITH
ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE A PARTICULAR TYPE OF BENEFITS (E.G.,
HEALTH INSURANCE BENEFITS) FROM SUCH EMPLOYER ON TERMS AT LEAST AS FAVORABLE TO
THE EMPLOYEE AND HIS FAMILY AS THOSE BEING PROVIDED BY THE COMPANY, THEN THE
COMPANY SHALL NO LONGER BE REQUIRED TO PROVIDE THOSE PARTICULAR BENEFITS TO THE
EMPLOYEE AND HIS FAMILY;

 

(III)                               TO THE EXTENT NOT PREVIOUSLY PAID OR
PROVIDED, THE COMPANY SHALL TIMELY PAY OR PROVIDE TO THE EMPLOYEE ANY OTHER
AMOUNTS OR BENEFITS REQUIRED TO BE PAID OR PROVIDED OR WHICH THE EMPLOYEE IS
ELIGIBLE TO RECEIVE FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT UNDER ANY
PLAN, PROGRAM, POLICY, PRACTICE, CONTRACT OR AGREEMENT OF THE COMPANY AND ITS
AFFILIATED COMPANIES (SUCH OTHER AMOUNTS AND BENEFITS SHALL BE HEREINAFTER
REFERRED TO AS THE “OTHER BENEFITS”); AND

 

(IV)                              FOR PURPOSES OF DETERMINING ELIGIBILITY (BUT
NOT THE TIME OF COMMENCEMENT OF BENEFITS) OF THE EMPLOYEE FOR RETIREE BENEFITS
TO WHICH THE EMPLOYEE IS

 

6

--------------------------------------------------------------------------------


 

ENTITLED, THE EMPLOYEE SHALL BE CONSIDERED TO HAVE REMAINED EMPLOYED BY THE
COMPANY UNTIL          MONTHS AFTER THE DATE OF TERMINATION.

 

(B)                                 RESIGNATION WITHOUT GOOD REASON; TERMINATION
FOR DEATH OR DISABILITY. IF THE EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT
WITH THE COMPANY WITHIN 12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE,
EXCLUDING A TERMINATION FOR GOOD REASON, OR IF THE EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY IS TERMINATED BY REASON OF THE EMPLOYEE’S DEATH OR DISABILITY WITHIN
12 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, THEN THE COMPANY SHALL (I) PAY
THE EMPLOYEE (OR HIS ESTATE, IF APPLICABLE), IN A LUMP SUM IN CASH WITHIN 30
DAYS AFTER THE DATE OF TERMINATION, THE ACCRUED OBLIGATIONS AND (II) TIMELY PAY
OR PROVIDE TO THE EMPLOYEE THE OTHER BENEFITS.

 

(C)                                  TERMINATION FOR CAUSE. IF THE COMPANY
TERMINATES THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR CAUSE WITHIN 12 MONTHS
FOLLOWING THE CHANGE IN CONTROL DATE, THEN THE COMPANY SHALL (I) PAY THE
EMPLOYEE, IN A LUMP SUM IN CASH WITHIN 30 DAYS AFTER THE DATE OF TERMINATION,
THE SUM OF (A) THE EMPLOYEE’S ANNUAL BASE SALARY THROUGH THE DATE OF TERMINATION
AND (B) THE AMOUNT OF ANY COMPENSATION PREVIOUSLY DEFERRED BY THE EMPLOYEE, IN
EACH CASE TO THE EXTENT NOT PREVIOUSLY PAID, AND (II) TIMELY PAY OR PROVIDE TO
THE EMPLOYEE THE OTHER BENEFITS.

 


4.3                                 MITIGATION. THE EMPLOYEE SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN THIS
SECTION 4 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE. FURTHER, EXCEPT AS PROVIDED
IN SECTION 4.2(A)(II), THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN
THIS SECTION 4 SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE EMPLOYEE
AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET
AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EMPLOYEE TO THE COMPANY OR
OTHERWISE.


 


4.4                                 SECTION 409A OF THE CODE. TO THE EXTENT THAT
ANY AMOUNT TO BE PAID OR PROVIDED TO EMPLOYEE IN CONNECTION WITH A SEPARATION
FROM SERVICE PURSUANT TO THIS AGREEMENT IS SUBJECT TO SECTION 409A OF THE CODE
AND AT THE TIME OF THE SEPARATION FROM SERVICE THE EMPLOYEE IS CONSIDERED A
SPECIFIED EMPLOYEE WITHIN THE MEANING OF SECTION 409A OF THE CODE, THEN SUCH
PAYMENT SHALL NOT BE MADE UNTIL THE DATE (THE “PAYMENT DATE”) THAT IS 6 MONTHS
AND 1 DAY AFTER SUCH SEPARATION FROM SERVICE (THE “SIX MONTH PERIOD”). ALL
AMOUNTS WHICH WOULD HAVE BEEN PAID DURING SUCH SIX MONTH PERIOD WILL BE PAID IN
A LUMP SUM ON SUCH PAYMENT DATE.


 


5.               SUCCESSORS.


 


5.1                                 SUCCESSOR TO COMPANY. THE COMPANY SHALL
REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR
ASSETS OF THE COMPANY EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT TO
THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE. FAILURE OF THE COMPANY TO OBTAIN AN ASSUMPTION OF
THIS AGREEMENT AT OR PRIOR TO THE EFFECTIVENESS OF ANY SUCCESSION SHALL
CONSTITUTE GOOD REASON IF THE EMPLOYEE ELECTS TO TERMINATE EMPLOYMENT, EXCEPT
THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH
SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION. AS USED IN
THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS DEFINED ABOVE

 

7

--------------------------------------------------------------------------------


 


AND ANY SUCCESSOR TO ITS BUSINESS OR ASSETS AS AFORESAID WHICH ASSUMES AND
AGREES TO PERFORM THIS AGREEMENT, BY OPERATION OF LAW OR OTHERWISE.


 


5.2                                 SUCCESSOR TO EMPLOYEE. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EMPLOYEE’S PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES. IF THE EMPLOYEE SHOULD DIE WHILE ANY AMOUNT WOULD STILL
BE PAYABLE TO THE EMPLOYEE OR HIS FAMILY HEREUNDER IF THE EMPLOYEE HAD CONTINUED
TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL
REPRESENTATIVES OR ADMINISTRATORS OF THE EMPLOYEE’S ESTATE.


 


6.               NOTICE. ALL NOTICES, INSTRUCTIONS AND OTHER COMMUNICATIONS
GIVEN HEREUNDER OR IN CONNECTION HEREWITH SHALL BE IN WRITING. ANY SUCH NOTICE,
INSTRUCTION OR COMMUNICATION SHALL BE SENT EITHER (I) BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (II) PREPAID VIA A REPUTABLE
NATIONWIDE OVERNIGHT COURIER SERVICE, IN EACH CASE ADDRESSED TO THE COMPANY, AT
125 SPRING STREET, LEXINGTON, MA 02421-7801, ATTENTION:  SECRETARY, WITH A COPY
TO STEVEN D. SINGER, ESQ., WILMER CUTLER PICKERING HALE AND DORR LLP, 60 STATE
STREET, BOSTON, MA 02109, AND TO THE EMPLOYEE AT THE EMPLOYEE’S ADDRESS
INDICATED ON THE SIGNATURE PAGE OF THIS AGREEMENT (OR TO SUCH OTHER ADDRESS AS
EITHER THE COMPANY OR THE EMPLOYEE MAY HAVE FURNISHED TO THE OTHER IN WRITING IN
ACCORDANCE HEREWITH). ANY SUCH NOTICE, INSTRUCTION OR COMMUNICATION SHALL BE
DEEMED TO HAVE BEEN DELIVERED FIVE BUSINESS DAYS AFTER IT IS SENT BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR ONE BUSINESS
DAY AFTER IT IS SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE.
EITHER PARTY MAY GIVE ANY NOTICE, INSTRUCTION OR OTHER COMMUNICATION HEREUNDER
USING ANY OTHER MEANS, BUT NO SUCH NOTICE, INSTRUCTION OR OTHER COMMUNICATION
SHALL BE DEEMED TO HAVE BEEN DULY DELIVERED UNLESS AND UNTIL IT ACTUALLY IS
RECEIVED BY THE PARTY FOR WHOM IT IS INTENDED.


 


7.               MISCELLANEOUS.


 


7.1                                 EMPLOYMENT BY SUBSIDIARY. FOR PURPOSES OF
THIS AGREEMENT, THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL NOT BE DEEMED
TO HAVE TERMINATED SOLELY AS A RESULT OF THE EMPLOYEE CONTINUING TO BE EMPLOYED
BY A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY.


 


7.2                                 SEVERABILITY. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


7.3                                 INJUNCTIVE RELIEF. THE COMPANY AND THE
EMPLOYEE AGREE THAT ANY BREACH OF THIS AGREEMENT BY THE COMPANY IS LIKELY TO
CAUSE THE EMPLOYEE SUBSTANTIAL AND IRREVOCABLE DAMAGE AND THEREFORE, IN THE
EVENT OF ANY SUCH BREACH, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE
AVAILABLE, THE EMPLOYEE SHALL HAVE THE RIGHT TO SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF.


 


7.4                                 GOVERNING LAW. THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.

 

8

--------------------------------------------------------------------------------


 


7.5                                 WAIVERS. NO WAIVER BY THE EMPLOYEE AT ANY
TIME OF ANY BREACH OF, OR COMPLIANCE WITH, ANY PROVISION OF THIS AGREEMENT TO BE
PERFORMED BY THE COMPANY SHALL BE DEEMED A WAIVER OF THAT OR ANY OTHER PROVISION
AT ANY SUBSEQUENT TIME.


 


7.6                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT BOTH OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


7.7                                 TAX WITHHOLDING. ANY PAYMENTS PROVIDED FOR
HEREUNDER SHALL BE PAID NET OF ANY APPLICABLE TAX WITHHOLDING REQUIRED UNDER
FEDERAL, STATE OR LOCAL LAW.


 


7.8                                 ENTIRE AGREEMENT. THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES, COVENANTS,
ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR
WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO IN
RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN; AND ANY PRIOR AGREEMENT OF THE
PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN IS HEREBY
TERMINATED AND CANCELLED. FOR THE AVOIDANCE OF DOUBT, THIS AGREEMENT PROVIDES
FOR THE PAYMENT OF BENEFITS TO THE EMPLOYEE, IF ANY, SOLELY IN THE EVENT OF A
CHANGE OF CONTROL IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. THIS AGREEMENT
DOES NOT PROVIDE FOR THE PAYMENT OF BENEFITS TO THE EMPLOYEE IN THE EVENT OF
TERMINATION OTHER THAN IN CONNECTION WITH A CHANGE OF CONTROL IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT. ACCORDINGLY, IN NO EVENT WILL THE EMPLOYEE BE
ENTITLED TO PAYMENTS PURSUANT TO BOTH SECTION 4.2 OF THIS AGREEMENT AND ANY
OTHER SEVERANCE AGREEMENTS, PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS,
REPRESENTATIONS OR WARRANTIES, WHETHER ORAL OR WRITTEN, MADE BY ANY OFFICER,
EMPLOYEE OR REPRESENTATIVE OF THE COMPANY, INCLUDING WITHOUT LIMITATION EITHER
(X) SEVERANCE ARRANGEMENTS PROVIDED FOR IN AN OFFER LETTER OF EMPLOYMENT WITH
THE COMPANY OR (Y) IN THAT CERTAIN EXECUTIVE SEVERANCE BENEFIT PLAN DATED
MARCH 20, 2006 (THE “SEVERANCE PLAN”), AS SUCH SEVERANCE PLAN MAY BE SUPERCEDED,
MODIFIED OR AMENDED BY THE COMPANY.


 


7.9                                 AMENDMENTS. THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE
EMPLOYEE.


 


7.10                           EMPLOYEE’S ACKNOWLEDGEMENTS. THE EMPLOYEE
ACKNOWLEDGES THAT HE: (A) HAS READ THIS AGREEMENT; (B) HAS BEEN REPRESENTED IN
THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL
OF THE EMPLOYEE’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;
(C) UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; AND
(D) UNDERSTANDS THAT THE LAW FIRM OF WILMER CUTLER PICKERING HALE AND DORR LLP
IS ACTING AS COUNSEL TO THE COMPANY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND IS NOT ACTING AS COUNSEL FOR THE EMPLOYEE.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth below.

 

 

NITROMED, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF EMPLOYEE]

 

 

 

 

 

 

Signature

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

10

--------------------------------------------------------------------------------


 

NitroMed, Inc.

 

Schedule of Executive Officers Party to Form of Agreement Attached Hereto

 

The executive officers of NitroMed, Inc. named below have entered into the
preceding form of Agreement. The following chart illustrates the material
differences in the terms of the form of Agreement entered into by each such
executive officer:

 

Name of
Executive Officer

 

Date of
Agreement

 

Stock
Acceleration

 

Severance
Payment

 

Period of
Continuation
of Benefits

 

Period of
Determining
Eligibility for
Retiree Benefits

Michael L.
Sabolinski, M.D.

 

4/10/06

 

100% of then outstanding stock options accelerate

 

100% of highest annual base salary during the two-year period prior to the
change in control date

 

12 months after date of termination

 

12 months after date of termination

 

 

 

 

 

 

 

 

 

 

 

L. Gordon Letts,
Ph.D.

 

4/5/06

 

100% of then outstanding stock options accelerate

 

100% of highest annual base salary during the two-year period prior to the
change in control date

 

12 months after date of termination

 

12 months after date of termination

 

 

 

 

 

 

 

 

 

 

 

Mark H. Pavao

 

4/5/06

 

100% of then outstanding stock options accelerate

 

100% of highest annual base salary during the two-year period prior to the
change in control date

 

12 months after date of termination

 

12 months after date of termination

 

 

 

 

 

 

 

 

 

 

 

Gerald Bruce

 

4/26/06

 

100% of then outstanding stock options accelerate

 

200% of highest annual base salary during the two-year period

 

24 months after date of termination

 

24 months after date of termination

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

prior to the change in control date

 

AND

 

Average of last 2 annual bonuses received or current bonus target or bonus
guarantee, whichever is higher

 

AND

 

Any cost of living payments existing at the time of the change in control date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

James G. Ham, III

 

4/9/06

 

50% of then outstanding stock options accelerate

 

50% of highest annual base salary during the two-year period prior to the change
in control date

 

6 months after date of termination

 

6 months after date of termination

 

 

 

 

 

 

 

 

 

 

 

Jane A. Kramer

 

4/11/06

 

50% of then outstanding stock options accelerate

 

50% of highest annual base salary during the two-year period prior to the change
in control date

 

6 months after date of termination

 

6 months after date of termination

 

 

 

 

 

 

 

 

 

 

 

Lisa E. Kelly

 

4/11/06

 

50% of then outstanding stock options

 

50% of highest annual base

 

6 months after date of

 

6 months after date of

 

--------------------------------------------------------------------------------


 

 

 

 

 

accelerate

 

salary during the two-year period prior to the change in control date

 

termination

 

termination

 

--------------------------------------------------------------------------------

 